department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date oct contact person uniform issue list identification_number telephone number t eo b2 employer_identification_number legend dear sir or madam we have considered your ruling_request dated date seeking rulings on the federal tax consequences of the amendment of two voluntary_employees'_beneficiary_associations the union veba and the salaried veba or collectively the x vebas as more fully described below in x adopted two separate welfare_benefit plans -- the x voluntary employee_benefit_plan for salaried employees the salaried pian and the x voluntary employee_benefit_plan for hourly employees the union plan the purpose of the plans was to provide for the payment of post-retirement medical and life coverage for eligible salaried and union employees of x and their eligible dependents the x vebas which were established to fund the salaried and union plans are recognized as exempt under sec_501 of the internal_revenue_code the code although the beneficiaries of the union veba are generally employees covered by a collective bargaining agreement the union veba was established for the convenience of x and was not established pursuant to or as a result of the collective bargaining process y a public company merged with z in as part of a transaction qualifying under sec_368 of the code with the result that y and its subsidiary corporations including x became subsidiaries of z after the merger the former employees of y and its subsidiaries including x who continued their employment after the merger remained participants in their existing medical life and other welfare_benefit plans also as part of the merger z assumed sponsorship of the existing medical life and other welfare_benefit plans of y and its subsidiaries including x x remains an operating subsidiary of z and continues to have active employees x's retirees continue to receive their post-retirement medical and life benefits through the x vebas z and its subsidiaries other than x currently provide post-retirement medical and life benefits through commercial insurance contracts and partially on an unfunded basis from the general assets of z and its subsidiaries the non-x plans because the value of the x vebas' assets substantially exceeds liabilities absent amendment of the vebas those assets would continue to accumulate and yet would cease in the very near future to be available to provide any benefit to any current or former employees of z or its subsidiaries z believes that these excess_assets should be used as intended to provide medical and life benefits to retired employees such use will reduce operating_expenses for the management and recordkeeping of the welfare_benefit plans of z and its subsidiaries z intends to amend the x vebas as well as the salaried and union plans to expand the class of employees and former employees eligible to participate in such plans and receive benefits from the x vebas this new class of participants the non-x participants will include employees and former employees of z and its subsidiaries other than x who are currently eligible to participate in the non-x plans consistent with the terms of the x vebas z and its subsidiaries other than x will adopt the vebas and the related plans benefits under the x vebas will continue to be provided based on criteria that do not provide for disproportionate benefits to officers shareholders or highly compensated employees further the x vebas will continue to be used exclusively to pay post-retirement medical and life benefits you have requested the following rulings the amendment of the x vebas and the related plans and the use of the assets of the vebas to provide post-retirement medical and life benefits through the payment of premiums or otherwise for the non-x participants will not adversely affect the tax exempt status of the x vebas under sec_501 the amendment of the x vebas and the related plans and the use of the assets of the vebas to provide post-retirement medical and life benefits through the payment of premiums or other wise for the non-x participants will not be considered a disqualified_benefit under sec_4976 subject_to the excise_tax under sec_4976 sec_501 of the code provides for the exemption from federal income_taxation of voluntary_employees'_beneficiary_associations providing for the payment of life sick accident or other_benefits to the members of such association or their dependents or designated beneficiaries if no part of the net_earnings of such association inures other than through such payments to the benefit of any private_shareholder_or_individual sec_1_501_c_9_-2 of the income_tax regulations the regulations provides that the membership of an organization described in sec_501 must consist of individuals who become entitled to participate by reason of their being employees and whose eligibility for membership is defined by reference to objective standards that constitute an employment- related common bond amount such individuals typically those eligible for membership in an organization described in sec_501 are defined by reference to a common employer or affiliated employers to coverage under one or more collective bargaining agreements with respect to benefits provided by reason of such agreement s to membership in a labor_union or to membership in one or more locals of a national or international labor_union sec_1_501_c_9_-2 of the regulations provides that whether an individual is an employee is determined by reference to the legal and bona_fide relationship of employer and employee the term employee includes the following an individual who is considered an employee i for employment_tax purposes under subtitle c of the internal_revenue_code and the regulations thereunder or ii for purposes of a collective bargaining agreement whether or not the individual could qualify as an employee under applicable common_law rules an individual who became entitled to membership in the association by reason of being or having been an employee the surviving_spouse and dependents of an employee sec_501 -3 b of the regulations provides that the term life benefits means a benefit payable by reason of the death of a member or dependent a life benefit may be provided directly or through insurance it generally must consist of current protection but also may include a right to convert to individual coverage on termination of eligibility for coverage through the association or a permanent_benefit as defined in and subject_to the conditions in the regulations under sec_79 a life benefit also includes the benefit provided under any life_insurance_contract purchased directly from an employee-funded association by a member or provided by such an association to a member the term life benefit does not include a pension annuity or similar benefit except that a benefit payable by reason of the death of an insured may be settled in the form of an annuity to the beneficiary in lieu of a lump-sum death_benefit whether or not the contract provides for settlement in a lump sum sec_1_501_c_9_-3 of the regulations provides that the term sick_and_accident_benefits means amounts furnished to or on behalf of a member or a member's dependents in the event of illness or personal injury or through the payment of premiums to a medical_benefit or health insurance program similarly a sick and accident benefit includes an amount_paid to a member in lieu of income during a period in which the member is unable to work due to sickness or injury sick benefits also include benefits designed to safeguard or improve the health of members and their dependents sick_and_accident_benefits may be provided directly by an association to or on behalf of members and their dependents or may be provided indirectly by an association through the payment of premiums or fees to an insurance_company medical clinic or other program under which members and their dependents are entitled to medical services or to other sick_and_accident_benefits sec_1_501_c_9_-4 of the regulations provides that no part of the net_earnings of an employee's association may inure to the benefit of any private_shareholder_or_individual other than through the payment of benefits permitted by sec_1_501_c_9_-3 sec_1_501_c_9_-4 of the regulations provides that for purposes of subsection a the payment to any member of disproportionate benefits where such payment is not pursuant to objective and nondiscriminatory standards will not be considered a benefit within the meaning of sec_1_501_c_9_-3 even though the benefit otherwise is one of the type permitted by that section for example the payment to highly compensated personnel of benefits that are disproportionate in relation to benefits received by other members of the association will constitute prohibited inurement in general benefits paid pursuant to standards or subject_to conditions that do not provide for disproportionate benefits to officers shareholders or highly compensated employees will not be considered disproportionate sec_4976 of the code provides that if an employer maintains a welfare_benefit_plan and there is a disqualified_benefit provided during any taxable_year a tax is imposed on such employer equal to percent of such disqualified_benefit sec_4976 of the code provides that for purposes of subsection a the term disqualified_benefit means any post retirement medical_benefit or life_insurance_benefit provided with respect to an individual in whose favor discrimination is prohibited unless the plan meets the requirement of sec_505 with respect to such benefit sec_4976 of the code provides that for purposes of subsection a the term disqualified_benefit means any portion of a welfare_benefit_fund reverting to the benefit of the employer sec_4976 of the code provides that the terms used in that section will have the same respective meanings as when used in sec_419 and sec_419a under sec_419 the term welfare_benefit_fund includes among other entities a veba that is exempt under sec_501 the proposed use of the assets of the x vebas to provide post-retirement medical and life benefits to non-x participants will not adversely affect the tax-exempt status of such vebas because no prohibited inurement will occur participants will continue to share an employment- related bond and no impermissible benefits will be provided the participants will all be employees of the same controlled_group of employers further benefits provided will be those described in the x vebas' documents and the related plans which have been determined to be permissible benefits the x vebas' assets will continue to be applied to provide post-retirement medical and life benefits pursuant to criteria that do not provide for disproportionate benefits to officers shareholders or highly compensated employees accordingly we rule as follows the amendment of the x vebas and the related plans and the use of the assets of the vebas to provide post-retirement medical and life benefits through the payment of premiums or otherwise for the non-x participants will not adversely affect the tax-exempt status of the x vebas under sec_501 of the code the amendment of the x vebas and the related pians and the use of the assets of the vebas to provide post-retirement medical and life benefits through the payment of premiums or otherwise for the non-x participants will not be considered a disqualified_benefit under sec_4976 of the code subject_to the excise_tax under sec_4976 this ruling is directed only to the organization that requested it sec_61 k of the code provides that it may not be used or cited by others as precedent a copy of this ruling shouid be maintained in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter for other matters including questions concerning your reporting requirements please contact the ohio te_ge customer service office sincerely signed terpett terre manager exempt_organizations mm bee erkovsky technical group
